UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A (Post-effective Amendment No. 1 to Form S-1 filed May 7, 2009) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WESTERN RIDGE MINERALS, INC. (Exact name of Registrant as specified in its charter) NEVADA TBA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (I.R.S. Employer Identification Number) #404, 10153 – 117th Street Edmonton, Alberta, Canada T5K 1X5 (Name and address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(780) 906-5189 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ||Accelerated filer || Non-accelerated filer ||Smaller reporting company |X| COPIES OF COMMUNICATIONS TO: Western Ridge Minerals, Inc. Attn: Marvin L. Longabaugh, Esq. 2245C Renaissance Dr. Las Vegas, NV 89119 Ph: (702) 967-6800 / Fax: (702) 967-6789 CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE Common Stock This price was arbitrarily determined by Western Ridge Minerals, Inc. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. A registration fee was paid by Western Ridge Minerals, Inc. in connection with the original Form S-1 filed May 7, 2009. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. Table of Contents Explanatory Note The Registrant files this post-effective amendment number one to its Registration Statement on Form S-1 as initially filed with the Securities and Exchange Commission on May 7, 2009. This amendment: 1. Includes the Registrant’s audited financial statements for the fiscal years ended March 31, 2009 and March 31, 2008, and the Registrant’s unaudited financial statements for the three and nine months ended December 31, 2009 filed with the Registrant’s Quarterly Report on Form 10Q filed with the Securities and Exchange Commission on February 19, 2010; 2. Includes the audit report of our current certifying accountant, Silberstein Ungar, PLLC, for the fiscal years ended March 31, 2009 and 2008. 3. Removes one (1) previously-listed selling shareholder who has sold his shares since the original filing and thus no longer requires resale registration; 2 Table of Contents SUBJECT TO COMPLETION, Dated April 21, 2010 PROSPECTUS WESTERN RIDGE MINERALS, INC. SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 1,670,900 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.15 per share.We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “WRMI.”Because we have not had an active trading market for our common stock, however, we have set an offering price for these securities of $0.15 per share.If our common stock becomes actively traded on the OCTBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors." Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is:April 21, 2010 3 Table of Contents Table of Contents Page Summary 6 Risk Factors 8 Risks Related To Our Financial Condition and Business Model 8 If we do not obtain additional financing, our business will fail. 8 Because we will need additional financing to fund our extensive exploration activities, our auditors believe there is substantial doubt about our ability to continue as a going concern. 8 Because we have only recently commenced business operations, we face a high risk of business failure. 9 Because our executive officers do not have any training specific to the technicalities of mineral exploration, there is a higher risk our business will fail. 9 Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. 9 Because of the unique difficulties and uncertainties inherent in the mineral exploration business, we face a high risk of business failure. 10 Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability. 10 Because our president has agreed to provide his services on a part-time basis, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 10 Because our president, Mr. Marco Bastidas, owns 54.58% of our outstanding common stock and serves as our sole director, investors may find that corporate decisions influenced by Mr. Bastidas are inconsistent with the best interests of other stockholders. 11 Because our president, Mr. Marco Bastidas, owns 54.58% of our outstandingcommon stock the market price of our shares would most likely decline if he were to sell a substantial number of shares all at once or in large blocks. 11 If we are unable to successfully compete within the mineral exploration business, we will not be able to achieve profitable operations. 11 Because of factors beyond our control which could affect the marketability of any substances found, we may have difficulty selling any substances we discover. 11 Risks Related To Legal Uncertainty 12 Because we will be subject to compliance with government regulation which may change, the anticipated costs of our explorationprogram may increase. 12 If Native land claims affect the title to our mineral claims, our ability to prospect the mineral claims may be lost. 12 Because the Province of Newfoundland and Labrador owns the land covered by the Appleton #2 mineral claims, our availability to conduct an exploratory program on the Appleton #2 mineral claim is subject to the consent of the Province of Newfoundland and Labrador and we can be ejected from the land and our interest in the land could be forfeit. 12 4 Table of Contents Because new legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. 13 Risks Related To This Offering 13 If a liquid market for our common stock does not develop, shareholders may be unable to sell their shares. 13 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline, 13 Because our common stock is quoted on the over-the-counter bulletin board administered by FINRA and is subject to the “Penny Stock” rules, the level of trading activity in our stock may be reduced. 13 Forward-Looking Statements 14 Use of Proceeds 14 Determination of Offering Price 14 Dilution 14 Selling Shareholders 14 Plan of Distribution 17 Description of Securities 18 Interest of Named Experts and Counsel 19 Description of Business 20 Description of Property 26 Legal Proceedings 27 Market for Common Equity and Related Stockholder Matters 28 Financial Statements 30 Plan of Operations 31 Changes in and Disagreements with Accountants 33 Directors and Executive Officers 33 Executive Compensation 35 Security Ownership of Certain Beneficial Owners and Management 37 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 38 Certain Relationships and Related Transactions 38 Available Information 38 Dealer Prospectus Delivery Obligation 38 Other Expenses of Issuance and Distribution 39 Indemnification of Directors and Officers 39 Recent Sales of Unregistered Securities 40 Table of Exhibits 41 Undertakings 41 5 Table of Contents Summary Western Ridge Minerals, Inc. We are in the business of mineral exploration.We have acquired a 100% interest in the Appleton #2 mineral claim located in northeastern Newfoundland in Canada.Our ownership in the Appleton #2 claim was electronically staked and recorded under the electronic mineral claim staking and recording procedures of the Online Mineral Claims Staking System administered by the Department of Natural Resources, Government of Newfoundland and Labrador, Canada.A party is able to stake and record an interest in a particular mineral claim if no other party has an interest in the said claim that is in good standing and on record.There is no formal agreement between us and/or our subsidiary and the Government of Newfoundland and Labrador. We have not commenced our planned exploration program. Our plan of operations is to conduct mineral exploration activities on the Appleton #2 mineral claim in order to assess whether this claim possess commercially exploitable mineral deposits. Our exploration program is designed to explore for commercially viable deposits of gold and other metallic minerals.We have not, nor to our knowledge has any predecessor, identified any commercially exploitable reserves of these minerals on the Appleton #2 mineral claim.We are an exploration stage company and there is no assurance that a commercially viable mineral deposit exists on the Appleton #2 mineral claim. The mineral exploration program, consisting of geological mapping, sampling, geochemical analyses, and trenching is oriented toward identifying areas of mineralized bedrock within the Appleton #2 mineral claim. Currently, we are uncertain of the number of mineral exploration phases we will conduct before concluding whether there are commercially viable minerals present on the Appleton #2 mineral claim.Further phases beyond the current exploration program will be dependent upon a number of factors such as a consulting geologist’s recommendations based upon ongoing exploration program results, and our available funds. Since we are in the exploration stage of our business plan, we have not yet earned any revenues from our planned operations. As of December 31, 2009, we had $8,785 in cash on hand and current liabilities of $26,688. Accordingly, our working capital deficit as of December 31, 2009 was $17,903.Since our inception through December 31, 2009, we have incurred a net loss of $52,076.We attribute our net loss to having no revenues to offset our expenses and the professional fees related to the creation and operation of our business. Our fiscal year ended is March 31. We were incorporated on August 16, 2007, under the laws of the state of Nevada. Our principal offices are located at #404, 10153 – 117th Street, Edmonton, Alberta, Canada T5K 1X5. Our resident agent is Val-U-Corp Services, Inc., 1802 N. Carson St., #212, Carson City, NV 89701.Our phone number is (780) 906-5189. 6 Table of Contents The Offering Securities Being Offered Up to 1,670,900 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.15 per share.We are quoted on the OTCBB under the symbol "WRMI" but do not currently have an active trading market.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 5,496,400 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data Fiscal Year Ended March 31, 2009 (audited) Nine Months Ended December 31, 2009 (unaudited) Cash $ $ Total Assets Liabilities Total Stockholder’s Equity (Deficit) Statement of Operations Revenue $
